Case 19-04827     Doc 18-1     Filed 07/05/19 Entered 07/05/19 10:37:43              Desc Proposed
                                     Order Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                        Eastern Division

 In Re:                                      )               BK No.:      19-04827
 JENNIFER C. AYALA,                          )
                                             )               Chapter: 7
                                             )
                                             )               Honorable Thomas M. Lynch
                                             )
                Debtor(s)                    )

          ORDER GRANTING DEBTOR'S MOTION TO REOPEN CHAPTER 7 CASE

        THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
 over the parties and the subject matter and being duly advised in the premises and due notices having
 been given to the parties entitled thereto:

   It is hereby ORDERED:

   1) The Debtor's Chapter 7 case is reopened.

   2) Upon entry of Discharge, this case shall be closed.




                                                            Enter:




 Dated:                                                              United States Bankruptcy Judge

 Prepared by:
 David M. Siegel, ARDC #6207611
 Attorney for the Debtor
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/520-8100
 davidsiegelbk@gmail.com
